UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-7121


WAKEEL ABDUL-SABUR,

                    Petitioner - Appellant,

             v.

UNITED STATES OF AMERICA,

                    Respondent - Appellee.



Appeal from the United States District Court for the Western District of Virginia, at
Roanoke. Glen E. Conrad, Senior District Judge. (7:20-cv-00153-GEC-PMS)


Submitted: October 22, 2020                                 Decided: November 17, 2020


Before WYNN, FLOYD, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Wakeel Abdul-Sabur, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Wakeel Abdul-Sabur (Abdul) appeals from the district court’s order dismissing his

28 U.S.C. § 2241 petition in which he sought to challenge his 46-month sentence for

mailing a threatening communication, in violation of 18 U.S.C. § 876, by way of the

savings clause in 28 U.S.C. § 2255 and the court’s order denying his Fed. R. Civ. P. 59(e)

motion to alter or amend judgment. The district court determined in its dismissal order that

Abdul’s petition did not identify a change in substantive law decriminalizing his offense

conduct occurring subsequent to his direct appeal and initial § 2255 motion and that his

sentencing challenge did not rely on a change in settled substantive law. See United

States v. Wheeler, 886 F.3d 415, 429 (4th Cir. 2018); In re Jones, 226 F.3d 328, 333-34

(4th Cir. 2000). The court thus determined that a § 2255 motion would not be inadequate

or ineffective to test the legality of Abdul’s detention and dismissed the § 2241 petition for

lack of jurisdiction. The court determined in its order denying the Rule 59(e) motion that

Abdul failed to demonstrate any error in the dismissal decision or that it had jurisdiction

over the § 2241 petition.

       We have reviewed the record and find no reversible error. Accordingly, we affirm

for the reasons stated by the district court.             Abdul-Sabur v. United States,

No. 7:20-cv-00153-GEC-PMS (W.D. Va. Apr. 21 & July 21, 2020). We dispense with

oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                                 AFFIRMED



                                              2